Case 9:19-cv-80399-RKA Document 30 Entered on FLSD Docket 06/02/2019 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 9:19-cv-80399-RKA

   MARC ALAN REICHBART, individually and on                                CLASS ACTION
   behalf of all others similarly situated,

        Plaintiff,                                                   JURY TRIAL DEMANDED

   v.

   STEVE MOORE CHEVROLET, LLC d/b/a
   AUTONATION CHEVROLET GREENACRES,
   a Florida Limited Liability Company,

        Defendant.

   _________________________________________/

                        STIPULATION OF DISMISSAL WITH PREJUDICE

            Plaintiff Marc Alan Reichbart and Defendant Steve Moore Chevrolet, LLC d/b/a AutoNation

  Chevrolet Greenacres, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby

  stipulate to the dismissal of this action as follows: All claims of the Plaintiff are hereby dismissed with

  prejudice, with each party to bear their own attorney’s fees and costs. All pending motions are hereby

  withdrawn.
Case 9:19-cv-80399-RKA Document 30 Entered on FLSD Docket 06/02/2019 Page 2 of 3




  Date: May 31, 2019
                                                   Respectfully submitted,

                                                   HIRALDO P.A.
                                                   401 E. Las Olas Boulevard
                                                   Suite 1400
                                                   Ft. Lauderdale, Florida 33301

                                                   /s/ Manuel S. Hiraldo
                                                   Manuel S. Hiraldo
                                                   Florida Bar No. 030380
                                                   Email: mhiraldo@hiraldolaw.com
                                                   Telephone: 954.400.4713
                                                   Counsel for Plaintiff


  Dated: May 31, 2019                /s/ Maria K. Vigilante
                                     Maria K. Vigilante
                                     Florida Bar No. 98822
                                     mvigilante@blankrome.com
                                     BLANK ROME LLP
                                     500 E. Broward Blvd., Suite 2100
                                     Fort Lauderdale, FL 33394
                                     Telephone: 954-512-1800
                                     Facsimile: 954-512-1818

                                     Counsel for Steve Moore Chevrolet, LLC dba
                                     AutoNation Chevrolet Greenacres
Case 9:19-cv-80399-RKA Document 30 Entered on FLSD Docket 06/02/2019 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CETIFY that on May 31, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.



                                                        /s/ Manuel S. Hiraldo
                                                        Florida Bar No. 030380
                                                        Email: mhiraldo@hiraldolaw.com
                                                        Telephone: 954.400.4713
                                                        Counsel for Plaintiff and the Class
